Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory W. Osterloth on 3/22/22.

The application has been amended as follows:

1-54.	(Canceled)

	55.	(Currently Amended) An electronic device comprising:
an enclosure comprising: 
	an aluminum rear wall defining a rear exterior surface and an interior surface of the enclosure opposite to the rear exterior surface; and
	a set of sidewalls extending from the aluminum rear wall and surrounding the interior surface of the enclosure;
	one or more ribs arranged along a portion of the interior surface, the one or more ribs in combination with the set of sidewalls at 
	a set of mounting features formed from steel, each mounting feature defining a threaded aperture, the set of mounting features extending from a portion of the interior surface located within the compartment;
	a first bonding layer disposed between each mounting feature of the set of mounting features and the aluminum rear wall and bonding each mounting feature to the interior surface of the aluminum rear wall, the first bonding layer comprising:
an interstitial material that has a melting temperature less than that of the steel, the interstitial material being one of nickel, a nickel alloy, zinc, a zinc alloy, or an aluminum alloy; and
aluminum from the aluminum rear wall melted together with the interstitial material;
a circuit assembly positioned over the set of mounting features and defining a set of openings; and
a set of threaded fasteners, each threaded fastener of the set of threaded fasteners extending through an opening of the set of openings in a set of threaded holes, thereby securing the circuit assembly to the enclosure.

	56.	(Canceled)

	57.	(Previously Presented) The electronic device of claim 55, wherein:
	the electronic device is a laptop computer;
	the electronic device further comprises:
		a display coupled to the enclosure and configured to produce graphical outputs; and
		an input system coupled to the enclosure and configured to receive inputs from a user;
	the input system comprises a keyboard; and
	the display is pivotally coupled to the enclosure.

	58.	(Previously Presented) The electronic device of claim 61, wherein: 
	a rib of the one or more ribs defines a passage between the rib and the interior surface; and 


	59.	(Previously Presented) The electronic device of claim 58, wherein:
	the compartment is a first compartment;
	the circuit assembly is a first circuit assembly;
	the one or more ribs further define at least a portion of a second compartment;
	the electronic device further comprises:
		a second circuit assembly positioned at least partially in the second compartment; and
	the electrical connector electrically couples the first circuit assembly to the second circuit assembly.

	60.	(Canceled)

	61.	(Previously Presented) The electronic device of claim 55, wherein:
	the one or more ribs are formed of steel; further comprising:

the interstitial material; and
aluminum from the aluminum rear wall melted together with the interstitial material.

	62.	(Canceled) 









63.	(Canceled) 

64.	(Currently Amended) The electronic device of claim [[63]] 55, wherein the set of sidewalls is formed of aluminum.

65.	(Currently Amended) The electronic device of claim [[62]] 55, wherein the one or more ribs comprise steel.

Allowable Subject Matter
Claims 55, 57-59, 61, 64-65 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: , as set forth in the combination of the independent claims.
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: , as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Arisaka (US: 20080259537) in view of Porter (US: 20140246323), ALMARZA (US: 20140243911), Miklos (US: 20030136765 ), and Amin (US 20100243300), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841